In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00472-CV

B.K., Appellant                            §   On Appeal from the 442nd District
                                               Court
                                           §
                                               of Denton County (19-6678-442)
V.                                         §
                                               May 27, 2021
                                           §
                                               Memorandum Opinion by Chief Justice
T.K., Appellee                                 Sudderth

                                       JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment that grants the divorce. We reverse the remainder of the judgment

and remand the case for a new trial.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS
By __/s/ Bonnie Sudderth________________
   Chief Justice Bonnie Sudderth